DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 was cancelled in the present amendment and is therefore no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 8-10 and 12, 14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 5,462,238) as set forth in the final rejection mailed 4/5/2022; further in view of  Woten (US 4,465,239) and Official Notice, (e.g. Stark US 5,651,941).
As set forth previously, Smith discloses a system for processing insulation (figure 3 is a system, as seen, it is capable of processing insulation as claimed). Smith further discloses a power supply (belt 162 is a power supply per se, since it powers the motion of the auger and supplies the power thereto). Smith further discloses a hopper (56 figure 2) for receiving and passing material (the function of a hopper; discussed at column 3 line 37+, inter alia) to the auger (As shown in figure 3). 
Smith discloses that the auger comprises a shaft (100 figure 3) about which the auger rotates (144 figure 3 is a bearing structure, column 6 line 35-50, inter alia, “rotatably attached…bearing stud 144…center of the shaft…”). 
Smith further discloses a helical flighting mounted to the shaft (as seen at 24/146 figure 3, inter alia) and paddles mounted to the shaft (‘paddle’ is any projection with a flattened portion, or similar, 114 is relatively flat as seen in figure 3 and figure 6 and is therefore a ‘paddle’ per se). 
Applicant has amended to further define the nature of the paddles—requiring that paddles be ‘a plate with a surface that is flat, elongated and rectangular’ which is different than the paddles of Smith. 

	This is a trivial difference, and one obvious in light of the art as a whole, as shown below. 

	Woten (US 4,465,239) discloses a different “insulation blowing machine” (Title; this shows Woten to be in the same field of endeavor). Woten discloses a hopper 20/30 figure 1, and then several processing tools used to perform different functions with respect to the insulation material—specifically the device uses  paddles (50 and 60 figure 3, 60 figure 2) which are ‘a plate with a surface that is flat, elongated and rectangular’ (As seen in figure 2, the paddles 60 are arrayed in cross formations on respective axles, similar showing in figure 3, which shows a side view of 50 and 60 which are clearly rectangular, flat, plate type paddles. Woten discloses the paddles 50, 60 are used as, respectively an “agitator…with rods 50” (column 3 line 65-68) for agitating the insulation in the hopper, and as “shredding bars 60 and 62…” (Column 4 lines 14) which creates a “shredding zone…” (Column 4 lines 5-9,27) which is useful for producing “uniformity in density.” In other words—the shredding and separation of fiber insulation in the process of processing the insulation is achieved by having paddles which ‘shred’ and/or ‘agitate’ the insulation. They are both seen acting on the insulation, and this is evidence that one of ordinary skill would find rectangular paddles sufficient to the technical task of separating and/or shredding insulation. 
	Examiner takes official notice that rectangles are simpler to produce than complex shapes. See e.g. Stark US 5,651,941; which comments “Though forming polygonal body 10 as a rectangle is preferred for ease of manufacturing and symmetry purposes, it should be emphasized that alternative polygonal shapes are contemplated” (Column 8, line 1-2+). It is appreciated that Stark is discussing a different type of component—but in the context of manufacturing shapes, the teaching is still informative, since it is evidence that in general mechanical designers—those of ordinary skill—find rectangles easy to manufacture. 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to, for instance, replace all (or any portion of) the paddles of Smith with rectangular plates with a surface that is flat, elongated and rectangular as identified in Woten as a good type of paddle for insulation shredding and/or agitating. The selection could be a matter of routine design choice—both types being known in the specific art in question, and both having suitable disclosed technical feasibility for the desired shredding; OR one of ordinary skill could have selected the rectangular paddles because rectangles are simpler to produce than the complex shape of the Smith paddles. While Smith paddles are different and present some benefits; clearly a person of skill can elect to have a more or less efficient machine, when the tradeoff is a less difficult to manufacture assembly, which is shown in Woten to work suitably, and therefore presents no undue experimentation and has no unexpected result. 
	


	

Claim 12 contains the same limitations as claim 1, omitting the power supply and hopper, and is obvious in the same way and on the same reasoning as applied to claim 1 above. 

Regaridng claims 3 and 14 Smith further disclose the apparatus includes “ a plurality of pins” as seen at 128 figure 5. 128 is disclosed as “pairs of bolts” (column 5 line 5-6) and are shown in elongated bolt-through hole positions, in the several figures. 
As noted above with respect to claim 1, the obviousness of replacing the paddles of Smith with those of Woton extends to replacement of all the paddles, or any subset. Since both paddles are known, the replacement of some with rectangles would provide some simplification in the manufacturing, and would therefore be obvious. In the context of claims 3 and 14; the pins used to mount the paddles of Smith would therefore remain in the device, so long as some of the Smith type paddles were retained. Alternatively, see infra, the rejection of claims 3 and 4 together.  

Regarding claim 6, Smith further discloses the auger is in a trough—as seen at 14 figure 2 which forms a trough along with 28 figure 1. 

Regarding claim 8, as seen in Smith figure 2, the hopper is vertical (has at least one aspect oriented vertically). 

Regarding claim 9, the auger is capable of separating insulation material, since it is shown to rotate in the several figures, and throughout. Further, the intent of Smith was to disintegrate / separate insulation material to be blown into use. See, e.g. column 1 line 43-55. 

Regarding claim 10, Smith further discloses the paddles are capable of carrying the insulation material away from the auger- since the paddles 114 ‘shred’ insulation away from a bulk amount of itself, and the machine as a whole passes the insulation through to the helix, the paddles carry the insulation as claimed. The smallest impetus from a packed condition towards shredded, loose, free flying insulation achieves this claim limitation, and as seen in figure 3, 100, 24 will provide for throughput of insulation along with paddles 114, and provides the insulation pieces to the feeder 34/26 figure 3. A “feeder” is anything that is capable of feeding insulation, as the claim requires no specific structure, nor does the claim require a “means for feeding” or equivalent which would invoke 112 6th paragraph treatment. The outflow is disclosed at Smith column 2 line 63+. 
 

Regarding claim 18, Smith shows a paddle 114 aligned with the distal edge of the helical flighting (as at 147 figure 3) which is in line with at least one of the 114 indications in that same figure. 

Regarding claim 19, the distal edge of the flight ‘extends’ in  a radially orthogonal direction relative to the axis—as seen in Smith figure 3. This is best believed to mean that a line drawn from the axis and perpendicular to the axis will contact the terminal edge of the helix. 
Regarding claim 20, the limitation of ‘first set’ ‘second set’ and ‘single paddle’ is met by any five arbitrary paddles, such as those seen in the figure 3 of Smith. Any two paddles can be a ‘first set’ and second two paddles can be a ‘second set’ and any other single paddle can be a ‘single paddle.’ It is also not necessarily constrained such that the first and second set do not contain paddles in common, so a first and second ‘set’ could actually be set forth with only three paddles, and sharing a common paddle. As Smith figure 3 clearly depicts at least 17 paddles 114, the claim is clearly obvious. As noted in the rejection of claim 1, the substitution of blade paddles for rectangle paddles (as in Woton) is not a necessarily complete replacement, the substitution of some paddles being proper to achieve the simple benefit of cost/complexity reduction. Alternative to the “any arbitrary” discussion above; the substitution of some paddles results in the condition of having distinct types of paddles, which constitute sets on that basis as well as the arbitrary set conception. 

Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 5,462,238) in view of  Woten (US 4,465,239) and Official Notice, (e.g. Stark US 5,651,941) as set forth above, and in view of Martin Sprocket and Gear, as cited by applicant on the IDS dated 2/20/20.

Regarding claims 2 and 13, Smith lacks crenelated helical flighting. 
Martin Sprocket and Gear discloses a radial outer edge of the helical flighting is crenelated with periodic notches that form blades on the helical flighting. They are shown to be a known equivalent structure in a helical flight conveyor. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add crenellations to the auger of Smith, since the openings permit flow of shreds, and therefore mildly lessens the amount of flow, while increasing the amount of surfaces which can shred material. This is a logical outflow of the disclosure shown in Martin, and provides a common sense reason to choose the crenellation. 

Claims 3-5 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 5,462,238) in view of Woten (US 4,465,239) and Official Notice, (e.g. Stark US 5,651,941) as applied to claims 1, 12 above, and further in view of Wolf (US 3,968,998), and David (US 1,916,192) and Nichol (US 3,175,866) and Waggoner (US 3,861,599).

Regarding claims 3, 4 and 14, Smith’s pins are meant to hold blades in place, and are not the type that extend radially beyond the helical flighting. In the art of breaking apart material on an axial rotary device, it is known to use radially extending pins to break apart clumps. See Wolf (US 3,968,998) at 10, and David (US 1,916,192) and Nichol (US 3,175,866) and Waggoner (US 3,861,599).
Smith uses paddles to add shredding to the auger, and the art represents other instances of teeth projecting radially outward from a flight, to add shredding ability to the device as a whole, as seen in Wolf. 
It is also known to use “pins” per se distinguished and separate from the helical aspects of a disintegrator to aid in breaking apart clumps, as seen at 8 figure 1 of David. 

Nichol (US 3,175,866) shows breaking pins being used in a hopper for insulation  blowing at 36, 34, figure 2. Adding projecting pins to a insulation blower is therefore known way to add breaking up of insulation to the device, and can be added for that purpose. 

Waggoner shows an insulation moving and breaking apart apparatus (Figures 1, 4, and 3, inter alia) which has a hopper 14, a breaking pin shaft 29/30 for separating insulation, and a pushing/ augur like section at 39, 50, 38 figure 3. The auger section includes ‘blades’ which appear to be rectangular paddles, like applicant’s sometimes paddles; which push insulation through the machine as well as shredding it (Column 3 line 54 “paddle agitator…”; Column 4 line 47+ “blades 50…act[] as a material flow conveyor as it combs and sifts….” 
Waggoner further depicts both the blades (paddles) 50 and pins (“rods 52” figure 3; column 4 line 57) as mounted on the same rotating shaft together. 
Waggoner discloses that the positioning of the pins is preferred --Column 4 line 57 “…preferably arranged…” which strongly suggests that the pin location is understood to be selectable by those of ordinary skill. If one preference is shown, other positionings will also be considered obvious in the absence of difficulty or undue experimentation in implementation of such a change. Indeed, Waggoner specifically suggests that pin location should be “determined through experimentation” (column 4 line 63) which is an invitation for those of ordinary skill to experiment with the position of pins on the auger equivalent shafts which move insulation. 
Adding projecting pins to a insulation blower is therefore known way to add breaking up of insulation to the device, and can be added for that purpose. 
It has been held that the combination of elements known in the prior art to be used in accordance with their known functions is unpatentable as a matter of law absent a showing that the combination has results which are unexpectedly advantageous over the prior art. Please see Sakraida v. Ag Pro, Inc. U.S. Supreme Court No. 75-110 425 US 273, 189 USPQ 449 (1976), Which states “patent[s] for combination that only unites old elements with no change in their respective functions withdraws what is already known into field of its monopoly and diminishes resources available to skillful men” and [a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent”; also see  Anderson’s Black Rock, Inc. v. Pavement Salvage Co., Inc. U.S. Supreme Court 396 US 57, 163 USPQ 673 (1969) which states “while the combination of old elements performed a useful function, it added nothing to the nature and quality of the radiant-heat burner already patented”. Similarly here, each of crenelations, flights, pins and paddles is known in the art. There use together is therefore obvious, under the same reasoning that the combination of old known devices in Anderson’s Black Rock did not result in a patentable combination. 
 The Supreme Court in KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) affirmed both Sakraida and Anderson’s requirement that to be patentable a combination needed to provide some synergistic effect. See Slip op. at 13 lines 3-19. Using known elements for their known functions is as a matter of law not patentable, since it removes resources available to skillful men, contrary to U.S. Const., Art. I §8, cl.8. which provides patent monopolies to promote the progress of useful arts. See Slip op. KSR at 24 lines 5-7.

It would have been obvious to those of ordinary skill to add a set of pins, such as those taught by David to the flight and paddle sections of Smith, since doing so would aid in breaking apart any clumps of insulation being processed by the auger, as pins are a known addition to rotary insulation/disintegration type devices known to be usefully added for that purpose in other auger disintegrators, such as David, and Wolf. 
Regarding claim 3-5, the relative length of the pins to be added is not limited by the disclosures of the art. No fixed size is apparent, and no one of ordinary skill would understand the cited combination of references to be suggesting that some lengths are possible, and that others are impossible. Rather, this is the selection of an appropriate size case, where the size is not specified in the art with any particularity. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Whether the pins and or/paddles are longer than the auger flight, or not, is a matter of design choice. A person of ordinary skill would understand how to make the flight, pins and paddles bigger or smaller than each other with no unexpected result and no undue experimentation needed to achieve a satisfactory result. 

Regarding claim 17,  as in the present combination, at least some of the paddles of Smith have been replaced by rectangular flat, elongated paddles as claimed.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 5,462,238) in view of Woten (US 4,465,239) and Official Notice, (e.g. Stark US 5,651,941)  as set forth with respect to claims 1, 3, 6-10 and 12, 14, and 18-20 above and further in view of  Allen (US 4,199,280) and Aaronson (US 5,590,984).

Regarding claim 11, Smith does not disclose that the discharge port of the insulation device for providing “blow in” insulation includes a “blower” per se, as claimed in claim 11. 
In the art of insulation blowers, there are often disintegrating helix type tools, as seen in
Allen and Aaronson, which pulverizes insulation to make it easier for the blower to blow into a structure, as shown in the several figures of Allen and Aaronson (e.g. figure 1 of Aaronson). The details of the auger of Aaronson are not well elaborated, but the point of the rotary pin structure shown is similar to that of Smith, and is for a similar purpose (disintegrating). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace or augment the rotary disintegrator of Aaronson or Allen with the sort depicted in Smith, since it is known to be a good helical design for disintegrating clumps and items into
smaller amounts, which will clearly improve Aaronson or Allen type insulation blowers in the
same way. The switching of one type of auger for another can be implemented without undue experimentation and without unexpected results. Similarly, the opposite is also true. Smith can have the feed discharge thereof augmented by adding a known blower such as that as shown in Aaronson or Allen to effect the desired goal of Smith, of having insulation blown to a suitable location.

  
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Remarks filed 7/5/2022 p. 4 of 8, applicant argues that Smith fails to anticipate claim 1, since Smith uses a different paddle than that of the newly amended claim 1. Since the anticipation rejection of claim 1 in view of Smith is withdrawn, the argument is moot. Smith in view of the additional cited references above clearly renders obvious all the claimed subject matter presented as in the claims. 
Each of Applicant’s arguments that follow on pages 5-8 of the submission of 7/5/22 allege that the 103 combinations previously applied to not cure the deficiency of Smith with respect to the nature of the claimed paddle, and as the paddle is newly discussed and shown to be obvious above, these arguments are moot (in that they argue against rejections no longer present) and/or not persuasive (in that they are not indicative of error). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724